DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A (i.e. the embodiment related to Figs.1A-1B, 2 and 4-10) encompassing claims 1-2, 5-6 and 9-10 in the reply filed on 10/14/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urakami et al. (US 2019/0341308 A1 hereinafter referred to as “Urakami”).
With respect to claim 1, Sano discloses, in Figs.1A-12D, a semiconductor module, comprising: a semiconductor device (1-2) (see Par.[0041]-[0042] and [0060]-[0062] wherein body regions 1-2 including multiple cells of the MOSFETs of an n-channel type inverted trench gate structure is disclosed); a bonding layer (9a, 9c, 9d and 9e) that is arranged on the semiconductor device (1-2), contains nickel or copper, and is electrically connected to the semiconductor device (1-2) (see Par.[0053] wherein boding layers stacked 9a, 9c, 9d, 9e containing metals 9a, 9e made of Ni nickel is disclosed); a solder portion (9f) containing gold, disposed on the bonding layer (9a) (see Par.[0053] and [0059] wherein Au layer 9f with solder wettability property over Ni layers 9a, 9e is disclosed); and a protective layer (40) disposed directly on the bonding layer (9a, 9c, 9d and 9e), covering an outer peripheral edge of the bonding layer (9a, 9c, 9d and 9e) (see Par.[0066] wherein protective film 40 made of polyimide is disclosed).
With respect to claim 2, Sano discloses, in Figs.1A-12D, the semiconductor module, wherein an outer peripheral edge of the solder portion (9f) coincides with an inner peripheral edge of the protective layerr (40) (see Fig.1, wherein the edge of au layer 9f and that of protective film 40 coincide).
With respect to claim 9, Sano discloses, in Figs.1A-12D, the semiconductor module, wherein the protective layer contains polyimide or polyamide (see Par.[0066] wherein protective film 40 made of polyimide is disclosed).
With respect to claim 10, Sano discloses, in Figs.1A-12D, the semiconductor module, wherein the protective layer contains polyimide or polyamide (see Par.[0066] wherein protective film 40 made of polyimide is disclosed).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otremba et al. (US 2013/0146991 A1 hereinafter referred to as “Otremba”).
With respect to claim 1, Otremba discloses, in Figs.2A-2O and 3-4, a semiconductor module, comprising: a semiconductor device (20) (see Par.[0019]-[0026] wherein semiconductor chip 20 is disclosed); a bonding layer (34 and 50) that is arranged on the semiconductor device (20), contains nickel or copper, and is electrically connected to the semiconductor device (20) (see Par.[0028] and [0042] wherein metal layers 34 and 50 of copper material are disclosed); a solder portion (59) containing gold, disposed on the bonding layer (34 and 50) (see Par.[0045] wherein solder bumps 59 over metal 50 is disclosed; see Par.[0030] and [0032] wherein solder material comprises of Au (e.g. AuSn)); and a protective layer (52) disposed directly on the bonding layer (34 and 50), covering an outer peripheral edge of the bonding layer (see Par.[0044] wherein solder resist layers 52 is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 2019/0109065 A1 hereinafter referred to as “Hashizume”) in view of Otremba.
With respect to claim 1, Hashizume discloses, in Figs.1-10, a semiconductor module, comprising: a semiconductor device (40) (see Par.[0036] wherein a vertical MOSFET that includes a MOS gate having a trench gate structure on a front surface within semiconductor substrate 40 is disclosed); a bonding layer (16) that is arranged on the semiconductor device (40), contains nickel or 
Otremba discloses, in Figs.2A-2O and 3-4, a semiconductor module, comprising: a semiconductor device (20) (see Par.[0019]-[0026] wherein semiconductor chip 20 is disclosed); a bonding layer (34 and 50) that is arranged on the semiconductor device (20), contains nickel or copper, and is electrically connected to the semiconductor device (20) (see Par.[0028] and [0042] wherein metal layers 34 and 50 of copper material are disclosed); a solder portion (59) containing gold, disposed on the bonding layer (34 and 50) (see Par.[0045] wherein solder bumps 59 over metal 50 is disclosed; see Par.[0030] and [0032] wherein solder material comprises of Au (e.g. AuSn)); and a protective layer (52) disposed directly on the bonding layer (34 and 50), covering an outer peripheral edge of the bonding layer (see Par.[0044] wherein solder resist layers 52 is disclosed).
Hashizume and Otremba are analogous art because they are all directed to a semiconductor device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Hashizume to include Otremba because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify solder material in Hashizume by including gold material solder as taught by Otremba in order to utilize the advantageous properties of gold enriched solder such as anticorrosion, high conductivity and wettability properties thereby providing cost effective high quality with enhancing adhesiveness bonding.
With respect to claim 2, Hashizume discloses, in Figs.1-10, the semiconductor module, wherein an outer peripheral edge of the solder portion (17) coincides with an inner peripheral edge of the protective layer (19).
With respect to claim 5, Otremba discloses, in Figs.2A-2O and 3-4, the semiconductor module, wherein an arithmetic average roughness of a surface of a portion of the bonding layer (34, 50) on which 
Even though Otremba does not disclose a roughness average dimenssions range of greater than or equal to 1µm and less than or equal to 64µm, the said range is predictable by simple engineering optimization motivated by a design choice. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical such as adhesion compressive stress optimization. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 6, Otremba discloses, in Figs.2A-2O and 3-4, the semiconductor module, wherein an arithmetic average roughness of a surface of a portion of the bonding layer (34, 50) on which the protective layer (52) is disposed is in given range (see Par.[0034] and [0043] wherein surfaces of the metal layers 34, 35, 50, 51 are roughened by an etching process in order to improve the adhesion). However, the precise dimensions of the arithmetic average roughness is not disclosed.
Even though Otremba does not disclose a roughness average dimenssions range of greater than or equal to 1µm and less than or equal to 64µm, the said range is predictable by simple engineering optimization motivated by a design choice. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical such as adhesion compressive stress optimization. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 9, Hashizume discloses, in Figs.1-10, the semiconductor module, wherein the protective layer contains polyimide or polyamide (see Par.[0053] wherein polyimide protective films 19, 20 are disclosed).
With respect to claim 10, Hashizume discloses, in Figs.1-10, the semiconductor module, wherein the protective layer contains polyimide or polyamide (see Par.[0053] wherein polyimide protective films 19, 20 are disclosed).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, other cited prior art of record (see PTO-892), either alone or in combination teaches all the claimed limitations of claim 1.

Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818